Name: Decision No 1719/2006/EC of the European Parliament and of the Council of 15Ã November 2006 establishing the Youth in Action programme for the period 2007 to 2013
 Type: Decision
 Subject Matter: social affairs;  cooperation policy;  European construction;  economic geography
 Date Published: 2006-11-24

 24.11.2006 EN Official Journal of the European Union L 327/30 DECISION No 1719/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 November 2006 establishing the Youth in Action programme for the period 2007 to 2013 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 149(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure in Article 251 of the Treaty (3), Whereas: (1) The Treaty establishing the European Community, hereinafter referred to as the Treaty, establishes citizenship of the Union and provides that Community action in the field of education, vocational training and youth is to be aimed, primarily, at encouraging the development of youth exchanges, exchanges of socio-educational instructors and quality education. (2) The Treaty on European Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, equality between men and women and non-discrimination. The promotion of young people's active citizenship should contribute to the development of these values. (3) Decision No 1031/2000/EC of the European Parliament and of the Council of 13 April 2000 established the Youth Community action programme (4). It is appropriate to pursue and strengthen cooperation and Community action in that field on the basis of the experience acquired from that programme. (4) Decision No 790/2004/EC of the European Parliament and of the Council of 21 April 2004 established a programme of Community action to promote bodies active at European level in the field of youth (5). (5) The extraordinary European Council held in Lisbon on 23 and 24 March 2000 established a strategic objective for the EU including an active employment policy giving greater priority to lifelong learning, complemented by the sustainable development strategy of the Gothenburg European Council of 15 and 16 June 2001. (6) The Laeken Declaration annexed to the Presidency conclusions of the European Council of 14 and 15 December 2001 asserts that one of the basic challenges to be resolved by the EU is how to bring citizens, and primarily young people, closer to the European design and the European institutions. (7) The Commission adopted a White Paper on A new impetus for European youth on 21 November 2001, which proposes a cooperation framework in the field of youth to focus on participation, information, voluntary activities and a greater understanding of young people. The European Parliament adopted these proposals in its resolution of 14 May 2002 (6). (8) The Resolution of the Council and of the representatives of the Governments of the Member States meeting within the Council of 27 June 2002 (7) establishes, in particular, an open method of coordination covering the priorities of participation, information, voluntary activities among young people and greater understanding of youth. This should be taken into account in the implementation of the Youth in Action Programme, hereinafter referred to as the Programme. (9) In its conclusions of 6 May 2003 (8), the Council stresses the need to maintain and develop the existing Community instruments specifically addressed to young people, as they are essential for the development of Member States' cooperation in the field of youth, and, moreover, that the priorities and objectives of those instruments should be aligned with the Framework of European Cooperation in the field of Youth. (10) The Spring European Council on 22 and 23 March 2005 adopted the European Pact for Youth as one of the instruments contributing to the achievement of the Lisbon objectives of growth and jobs. The Pact focuses on three areas: employment, integration and social advancement; education, training and mobility; reconciliation of working life and family life. (11) The Community's action includes a contribution to high quality education and training and must seek to eliminate inequalities and promote equality between men and women, pursuant to Article 3(2) of the Treaty. (12) The special needs of people with disabilities should be addressed. (13) There is a need to promote active citizenship and, when implementing the action lines, step up the fight against exclusion and discrimination in all their forms, including those based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, in accordance with Article 13(1) of the Treaty. (14) The candidate countries and those EFTA countries which are parties to the EEA Agreement are recognised as potential participants in Community programmes, in accordance with the agreements concluded with them. (15) The Thessaloniki European Council of 19 and 20 June 2003 adopted the Thessaloniki Agenda for the Western Balkans: moving towards European integration, which provides that Community programmes should be open to countries forming part of the Stabilisation and Association process, on the basis of framework agreements to be signed between the Community and these countries. (16) Steps should be taken with a view to opening up the Programme to Switzerland. (17) The Barcelona Declaration adopted at the Euro-Mediterranean conference in 1995 states that youth exchanges should be the means to prepare future generations for closer cooperation between the Euro-Mediterranean partners, while respecting the principles of human rights and fundamental freedoms. (18) In its conclusions of 16 June 2003, the Council on the basis of the Commission communication entitled Wider Europe  Neighbourhood: A New Framework for Relations with our Eastern and Southern Neighbours sets out as action lines for the Community the stepping up of cultural cooperation, mutual understanding and cooperation in the area of education and training with the neighbouring countries. (19) The interim evaluation reports of the existing Youth Programme and the public consultation on the future of Community's activity in education, training and youth reveal a strong and in some respects growing need for continuing cooperation and mobility in the youth field at European level, and press for a simpler, more user-friendly and more flexible approach to implement such action. (20) Following the principle of sound financial management, the implementation of the Programme may be simplified by recourse to lump sum funding, in respect either of support awarded to programme participants or of Community support for the structures established at national level for the administration of the Programme. (21) The Programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly in the priorities for implementing the measures. This monitoring and evaluation should include measurable and relevant objectives and indicators. (22) It is necessary to provide sufficient flexibility in the formulation of the legal base for the Programme to allow for appropriate adjustments in the actions to respond to changing needs during the period 2007 to 2013, and to avoid the excessively detailed provisions of previous programmes, so this Decision is deliberately limited to generic definitions of actions and their essential accompanying administrative and financial provisions. (23) It is appropriate to ensure a correct closure of the Programme, in particular regarding the continuation of multi-annual arrangements for its management, such as the financing of technical and administrative assistance. As of 1 January 2014, the technical and administrative assistance will ensure, if necessary, the management of actions not yet finalised by the end of 2013. (24) It is necessary to provide for specific arrangements for the application of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (9) and its implementing measures, as well as for the derogations from these texts necessitated by the features of the beneficiaries and the nature of the actions. (25) Appropriate measures should be implemented to prevent irregularities and fraud and to recover funds lost or incorrectly paid or used. (26) This Decision lays down for the entire duration of the Programme, a financial envelope constituting the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (10), for the budgetary authority during the annual budgetary procedure. (27) Since the objectives of this Decision cannot be sufficiently achieved by the Member States as multilateral partnerships, transnational mobility measures and an exchange of information at European level are required and can therefore, by reason of the transnational and multilateral scale of the proposed actions and measures, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (28) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (11). (29) Provisional measures to monitor actions started before 31 December 2006 should be adopted pursuant to Decision No 1031/2000/EC and Decision No 790/2004/EC, HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the Programme 1. This Decision establishes the Youth in Action Programme as a Community action, hereinafter referred to as the Programme, the aim of which is to develop cooperation in the field of youth in the European Union. 2. The Programme shall start on 1 January 2007 and end on 31 December 2013. Article 2 General objectives of the Programme 1. The general objectives of the Programme shall be: (a) to promote young people's active citizenship in general and their European citizenship in particular; (b) to develop solidarity and promote tolerance among young people, in particular in order to reinforce social cohesion in the EU; (c) to foster mutual understanding between young people in different countries; (d) to contribute to developing the quality of support systems for youth activities and the capabilities of civil society organisations in the youth field; (e) to promote European cooperation in the youth field. 2. The general objectives of the Programme shall complement the objectives pursued in other areas of the Community's activities, in particular in the field of lifelong learning, including vocational training and non-formal and informal learning, as well as in other fields, such as culture, sport and employment. 3. The general objectives of the Programme shall contribute to the development of the EU policies, in particular with regard to the recognition of cultural, multicultural and linguistic diversity in Europe, to fostering social cohesion and combating all discrimination based on sex, race or ethnic origin, religion or belief, disability, age or sexual orientation, and with regard to sustainable development. Article 3 Specific objectives of the Programme The specific objectives are as follows: 1. In the context of the general objective to promote young people's active citizenship in general and their European citizenship in particular: (a) giving young people and youth organisations the opportunity to take part in the development of society in general and the EU in particular; (b) developing young people's sense of belonging to the EU; (c) encouraging the participation of young people in the democratic life of Europe; (d) fostering the mobility of young people in Europe; (e) developing intercultural learning within the youth field; (f) promoting the fundamental values of the EU among young people, in particular respect for human dignity, equality, respect for human rights, tolerance and non-discrimination; (g) encouraging initiative, enterprise and creativity; (h) facilitating participation in the Programme by young people with fewer opportunities, including young people with disabilities; (i) ensuring that the principle of equality between men and women is respected in participation in the Programme and that gender equality is fostered in the actions; (j) providing non-formal and informal learning opportunities with a European dimension and opening up innovative opportunities in connection with active citizenship. 2. In the context of the general objective of developing solidarity and promoting tolerance among young people, in particular in order to reinforce social cohesion in the EU: (a) giving young people the opportunity to express their personal commitment through voluntary activities at European and international level; (b) involving young people in actions fostering solidarity between citizens of the EU. 3. In the context of the general objective to foster mutual understanding between young people in different countries: (a) developing exchanges and intercultural dialogue between young Europeans and young people in the neighbouring countries; (b) contributing to the development in these countries of the quality of support structures for young people and of the role of those active in youth work and youth organisations; (c) developing with other countries thematic cooperation projects involving young people and those active in youth work and youth organisations. 4. In the context of the general objective to contribute to developing the quality of support systems for youth activities and the capabilities of civil society organisations in the youth field: (a) contributing to the networking of the organisations concerned; (b) developing the training of, and collaboration between, those active in youth work and youth organisations; (c) promoting innovation in the development of activities for young people; (d) contributing to the improvement of information for young people, while paying special attention to the access of young people with disabilities; (e) supporting long-term youth projects and initiatives of regional and local bodies; (f) facilitating the recognition of young people's non-formal learning and skills acquired through participation in the Programme; (g) exchanging good practices. 5. In the context of the general objective to promote European cooperation in the youth field, taking due account of local and regional aspects: (a) encouraging the exchange of good practices and cooperation between administrations and policymakers at all levels; (b) encouraging structured dialogue between policymakers and young people; (c) improving knowledge and understanding of youth; (d) contributing to the cooperation between various national and international youth voluntary activities. Article 4 Actions The specific and general objectives of the Programme shall be pursued through the following actions, details of which can be found in the Annex. 1. Youth for Europe The aim of this action is to:  support exchanges of young people in order to increase their mobility,  support youth initiatives and projects and activities concerning participation in democratic life, in order to develop young people's citizenship and mutual understanding. 2. European Voluntary Service The aim of this action is to support young people's participation in various forms of voluntary activities, both within and outside the EU. 3. Youth in the World The aim of this action is to:  support projects with the partner countries mentioned in Article 5(2), in particular exchanges of young people and those active in youth work and youth organisations,  support initiatives that reinforce young people's mutual understanding, sense of solidarity and tolerance, as well as the development of cooperation in the field of youth and civil society in these countries. 4. Youth support systems The aim of this action is to support bodies active at European level in the field of youth, in particular the operation of youth NGOs, their networking, advice for people developing projects, ensuring quality by means of the exchange, training and networking of those active in youth work and youth organisations, encouraging innovation and quality, providing young people with information, developing the structures and activities needed for the Programme to meet these goals and encouraging partnerships with local and regional authorities. 5. Support for European cooperation in the youth field The aim of this action is to:  organise structured dialogue between the various actors in the field of youth, in particular young people themselves, those active in youth work and youth organisations and policymakers,  support youth seminars on social, cultural and political issues in which young people are interested,  contribute to the development of policy cooperation in the youth field,  facilitate the development of the networks necessary to a better understanding of youth. Article 5 Participation in the Programme 1. The Programme is open to the participation of the following countries, hereinafter referred to as the participating countries: (a) the Member States; (b) the EFTA States that are party to the EEA Agreement, in accordance with the provisions of that Agreement; (c) the candidate countries benefiting from a pre-accession strategy, pursuant to the general principles and the general conditions and arrangements laid down in the framework agreements concluded with these countries for their participation in Community programmes; (d) the countries of the western Balkans, in accordance with the arrangements to be established with these countries following the framework agreements providing for their participation in Community programmes; (e) Switzerland, subject to the conclusion of a bilateral agreement with that country. 2. The actions in points 2 and 3 of the Annex shall be open to cooperation with third countries that have signed agreements with the Community relevant to the youth field, hereinafter referred to as partner countries. This cooperation shall be based, where relevant, on additional appropriations from partner countries to be made available in accordance with procedures to be agreed with these countries. Article 6 Access to the Programme 1. The Programme is intended to support not-for-profit projects for young people, groups of young people, those active in youth work and youth organisations, non-profit making organisations and associations and, in certain justified cases, other partners working in the field of youth. 2. Without prejudice to the arrangements in the Annex for the implementation of actions, the Programme is intended for young people aged between 15 to 28, although certain actions are open to young people aged as young as 13 or up to the age of 30. 3. Beneficiaries shall be legal residents of a country participating in the Programme or, depending on the nature of the action, a partner country. 4. All young people, without discrimination, shall be able to have access to the activities of the Programme, subject to the provisions of the Annex. The Commission and the participating countries shall ensure that particular efforts are made with regard to young people who have particular difficulties taking part in the Programme for educational, social, physical, psychological, economic or cultural reasons or because they live in remote areas. 5. The participating countries shall endeavour to take appropriate measures so that participants in the Programme can have access to health care in accordance with the provisions of Community law. The country of origin shall endeavour to take appropriate measures to enable participants in the European Voluntary Service to retain their social protection. The participating countries shall also endeavour to adopt appropriate measures, in accordance with the Treaty, to remove legal and administrative obstacles to access to the Programme. Article 7 International cooperation The Programme shall also be open to cooperation with international organisations with authority in the field of youth, in particular the Council of Europe. Article 8 Implementation of the Programme 1. The Commission shall ensure the implementation of the actions covered by the Programme in accordance with the Annex. 2. The Commission and the participating countries shall take appropriate measures to develop structures at European, national and, if necessary, regional or local level to achieve the objectives of the Programme and to derive the greatest benefit from the actions of the Programme. 3. The Commission and the participating countries shall take appropriate measures to encourage the recognition of non-formal and informal learning for young people, for example by means of documents or certificates, whilst taking account of national situations recognising the experience gained by the beneficiaries and attesting to the direct participation of young people or those active in youth work and youth organisations in an action under the Programme. This aim may be reinforced by complementing other Community actions as provided for in Article 11. 4. The Commission, in cooperation with the participating countries, shall ensure the adequate protection of Communities' financial interests by introducing effective, proportionate and dissuasive measures, administrative checks and penalties. 5. The Commission and the participating countries shall ensure that the actions supported under the Programme are properly publicised. 6. The participating countries shall: (a) take the necessary measures to ensure that the Programme runs smoothly at national level, involving the parties concerned with the various aspects of youth in accordance with national practice; (b) create/appoint and monitor the national agencies in the implementation of the Programme actions at national level, pursuant to Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002 and in accordance with the following criteria: (i) the body created or appointed as the national agency shall have legal personality or be part of an organisation having legal personality (and be governed by the law of the participating country). A ministry shall not be appointed as the national agency; (ii) the body shall have sufficient staff with the appropriate skills to work in an international cooperation environment, an appropriate infrastructure and an administrative environment allowing it to avoid any conflict of interests; (iii) it shall be able to apply the fund management rules and the contractual conditions laid down at Community level; (iv) it shall have sufficient financial guarantees (preferably from a public authority) and an administrative capacity in line with the volume of Community funds that it will have to manage; (c) assume responsibility for the sound management by the national agencies referred to in (b) of the appropriations transferred to them to be awarded to projects. In particular, they shall be responsible for ensuring that the national agencies comply with the principles of transparency, equal treatment and non-cumulation vis-Ã -vis other Community funds, and for the obligation to recover any funds due from the beneficiaries; (d) take the necessary measures to audit and monitor the finances of the national agencies referred to in (b), and in particular: (i) provide the Commission, before the national agency starts work, with the necessary assurances regarding the existence, relevance and operation in the national agency, in accordance with the rules of sound financial management, of suitable procedures, monitoring systems, accounting systems and procedures for the award of contracts and grants; (ii) assure the Commission, at the end of each financial year, of the reliability of the national agencies' financial systems and procedures and the accuracy of their accounts; (iii) assume responsibility for any funds not recovered in the event of any irregularity, negligence or fraud on the part of the national agencies referred to in (b) which leads the Commission to seek recovery of funds from the national agency. 7. As part of the procedure mentioned in Article 10(1), the Commission may draw up guidelines for each of the actions in the Annex in order to adapt the Programme to any changes of priority in European cooperation in the field of youth. Article 9 Committee 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The committee shall adopt its Rules of Procedure. Article 10 Implementation measures 1. The measures necessary for the implementation of this Decision relating to the following matters shall be adopted in accordance with the procedure referred to in Article 9(2): (a) the arrangements for the implementation of the Programme, including the annual work plan; (b) the general balance between the various actions of the Programme; (c) with regard to the funding, the criteria (e.g. youth population, GDP and geographical distance between countries) applicable for establishing the indicative breakdown of funds among the Member States for the purpose of the actions to be managed on a decentralised basis; (d) the monitoring of the agreement referred in point 4.2 of the Annex, including the annual work plan and annual report of the European Youth Forum; (e) the arrangements for evaluating the Programme; (f) the arrangements for certifying the participation of the young people concerned; (g) the arrangements for adapting the actions of the Programme mentioned in Article 8(7). 2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the procedure referred to in Article 9(3). Article 11 Complementarity with other Community actions 1. The Commission shall ensure the complementarity between the Programme and other areas of Community action, especially education, vocational training, culture, citizenship, sport, languages, employment, health, research, enterprise, the EU's external action, social inclusion, gender equality and combating discrimination. 2. The Programme may, where compatible, share resources with other Community instruments in order to implement actions meeting the objectives of both the Programme and these instruments. 3. The Commission and the Member States shall highlight the actions of the Programme that contribute to the development of the objectives of other fields of Community action, such as education, vocational training, culture and sport, languages, social inclusion, gender equality and combating discrimination. Article 12 Complementarity with national policies and instruments 1. The participating countries may apply to the Commission for entitlement to award a European label to national, regional or local actions similar to those in Article 4. 2. A participating country may make national funding available to beneficiaries to be managed in accordance with the rules of the Programme and, to this end, use the decentralised structures of the Programme, as long as it ensures the complementary pro rata funding of these structures. Article 13 General financial provisions 1. The budget for the implementation of this programme for the period referred to in Article 1 is hereby set at EUR 885 000 000. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 14 Financial provisions concerning the beneficiaries 1. Legal and natural persons may receive grants under the Programme. 2. The Commission may decide, depending on the characteristics of the beneficiaries and the nature of the actions, to exempt them from the verification of professional competences and qualifications for completing the action or work programme. The Commission shall respect the principle of proportionality in determining the requirements in relation to the amount of financial support, taking account of the characteristics of the recipients, their age, the nature of the action and the amount of financial support. 3. Depending on the nature of the action, the financial support may take the form of subsidies or scholarships. The Commission may also award prizes for actions or projects implemented under the Programme. Depending on the nature of the action, flat-rate financing and/or the application of scales of unit costs may be authorised. 4. In the case of grants for actions, agreements should be signed within two months of the award of the grants. 5. Operating grants awarded under the Programme to organisations active at European level, as defined in Article 162 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (12), shall not be automatically decreased in accordance with Article 113(2) of Regulation (EC, Euratom) No 1605/2002 in the event of renewal. 6. Pursuant to Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002, the Commission may entrust tasks of public authority and, in particular, budget implementation tasks to the structures referred to in Article 8(2) of this Decision. 7. Pursuant to Article 38(1) of Regulation (EC, Euratom) No 2342/2002, the option in paragraph 6 of this Article shall also apply to structures in all participating countries. Article 15 Monitoring and Evaluation 1. The Commission shall ensure that the Programme is regularly monitored against its objectives. This monitoring shall include the reports referred to in paragraph 3 and specific activities. The Commission's consultations on this monitoring shall involve young people. 2. The Commission shall ensure the regular, independent, external evaluation of the Programme. 3. Participating countries shall submit to the Commission a report on the implementation of the Programme by 30 June 2010 and a report on the impact of the Programme by 30 June 2015. 4. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions: (a) an interim evaluation report on the results obtained and the qualitative and quantitative aspects of the implementation of the Programme by 31 March 2011; (b) a Communication on the continuation of the Programme by 31 December 2011; (c) an ex post evaluation report by 31 March 2016. Article 16 Temporary provision Actions started before 31 December 2006 pursuant to Decision No 1031/2000/EC and Decision No 790/2004/EC shall continue to be governed, until their completion, by those Decisions. If necessary, appropriations could be entered in the budget beyond 2013 to cover technical and administrative assistance expenses necessary to enable the management of actions not yet completed by 31 December 2013. The committee provided for in Article 8 of Decision No 1031/2000/EC shall be replaced by the one provided for in Article 9 of this Decision. As provided for by Article 18 of Regulation (EC, Euratom) No 1605/2002, the appropriations corresponding to assigned revenue arising from the repayment of amounts wrongly paid pursuant to Decision No 1031/2000/EC and Decision No 790/2004/EC may be made available to the Programme. Article 17 Entry into force This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. Done at Strasbourg, 15 November 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President P. LEHTOMÃ KI (1) OJ C 234, 22.9.2005, p. 46. (2) OJ C 71, 22.3.2005, p. 34. (3) Opinion of the European Parliament delivered on 25 October 2005 (not yet published in the Official Journal), Council Common Position of 24 July 2006 (OJ C 251 E, 17.10.2006, p. 20) and Position of the European Parliament of 25 October 2006 (not yet published in the Official Journal). (4) OJ L 117, 18.5.2000, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (5) OJ L 138, 30.4.2004, p. 24. (6) OJ C 180 E, 31.7.2003, p. 145. (7) OJ C 168, 13.7.2002, p. 2. (8) OJ C 115, 15.5.2003, p. 1. (9) OJ L 248, 16.9.2002, p. 1. (10) OJ C 139, 14.6.2006, p. 1. (11) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (12) OJ L 357, 31.12.2002, p. 1. ANNEX The actions implementing the general and specific objectives of the Programme support small-scale projects promoting the active participation of young people, while ensuring the European visibility and impact of projects. The participation of young people in the Programme is not subject to any specific experience or qualifications, except in exceptional cases. The Programme should be implemented in a user-friendly way. The Programme should encourage the initiative, enterprise and creativity of young people, facilitate the participation in the Programme by young people with fewer opportunities, including young people with disabilities, and ensure that the principle of equality between men and women is respected as regards the participation in the Programme and that gender equality is fostered in all actions. Participation in the actions is possible providing that appropriate insurance coverage is available, in order to ensure the protection of young people during the implementation of the activities of the Programme. ACTIONS The actions can be broken down into the following measures: Action 1  Youth for Europe The objective of this action is to reinforce the active citizenship of young people and mutual understanding between them through the following measures. 1.1. Youth exchanges Youth exchanges allow one or more groups of young people to be hosted by a group from another country in order to participate together in a joint programme of activities. They are available, in principle, to young people aged between 13 and 25. These activities, based on transnational partnerships between the various actors in a project, involve the active participation of young people and are designed to allow them to discover and become aware of different social and cultural realities, to learn from each other and reinforce their feeling of being European citizens. The support focuses on multilateral group mobility activities but does not exclude bilateral activities of this kind. Bilateral group exchanges are justified especially where it is their first European activity or the participants are small-scale or local groups without experience at European level. Exchanges for young people with fewer opportunities are particularly welcome, in order to step up their participation in the Programme. This measure also supports preparation and follow-up activities, with the aim of reinforcing young people's active participation in the projects, in particular those activities intended to help the young people at a linguistic and intercultural level. 1.2. Support for young people's initiatives This measure supports projects where young people participate actively and directly in activities of their own devising in which they play the key roles, in order to develop their initiative, enterprise and creativity. In principle, it is for young people aged between 18 and 30, although certain initiatives may admit young people from the age of 15, as long as appropriate supervision is provided. This measure supports group projects designed at local, regional and national level and the networking of similar projects in different countries, in order to strengthen their European aspect and to enhance cooperation and exchanges of experiences between young people. Particular attention is paid to young people with fewer opportunities. 1.3. Participative democracy projects This measure supports young people's participation in democratic life. These projects and activities encourage the active participation of young people in the life of their local, regional or national community or at international level. It is open, in principle, to young people aged between 13 and 30. These projects or activities are based on international partnerships, allowing the pooling, at European level, of ideas, experiences and good practices from projects or activities at local or regional level, in order to improve young people's participation at different levels. They may include organising consultation projects with young people to find out their needs and wishes, with a view to developing new approaches to their active participation in a democratic Europe. Action 2  European Voluntary Service The aim of the Voluntary Service is to develop solidarity and promote active citizenship and mutual understanding among young people through the following measures. The young volunteer takes part in a non-profit-making unpaid activity to the benefit of the general public in a country other than his or her country of residence. The European Voluntary Service must not have an adverse effect on potential or existing paid employment or be seen as a substitute for it. The service lasts for no less than two months, and may last up to twelve months. In duly justified cases, in particular to facilitate the participation of young people with fewer opportunities, shorter periods and volunteer projects which allow groups of young people may be allowed. This measure also supports volunteer projects which allow groups of young people to take part collectively in local, regional, national, European or international-level activities in a range of fields, including for example culture, sport, civil protection, the environment and development aid. In exceptional cases, depending on the tasks to be implemented and the situation in which the volunteers are deployed, certain types of project may call for the selection of candidates with specific skills. The measure is for young people aged between 18 and 30; certain activities may admit young people aged 16 and over, as long as appropriate supervision is provided. The measure covers all or part of the volunteer's expenses, insurance, subsistence and travel, plus an additional allowance for young people with fewer opportunities where appropriate. It also supports activities for the training and tutoring of young volunteers and coordination activities for the various partners, as well as initiatives which aim at building on experience gained by young people during European Voluntary Service. The Member States and the Commission shall make sure that certain quality standards are respected: the voluntary work must include a non-formal education dimension demonstrated by pedagogical activities to prepare young people at a personal, intercultural and technical level, as well as ongoing personal support. Partnership between the various actors involved in the project and risk prevention are considered particularly important. Action 3  Youth in the World The purpose of this action is to develop mutual understanding between peoples in a spirit of openness, whilst also contributing to the development of quality systems that support the activities of young people in the countries concerned. It is open to the Programme's partner countries. 3.1. Cooperation with the neighbouring countries of the EU This measure supports projects with the Programme partner countries that are each considered neighbourhood countries under the provisions of the EU's European neighbourhood policy and under the terms of Article 5(2), as well as with the Russian Federation and Western Balkan countries until they fulfil the requirements of Article 5(1)(d).It supports youth exchanges  mainly multilateral but not excluding bilateral ones  which allow several groups of young people from participating countries and neighbouring countries to meet and take part together in a programme of activities. It is available, in principle, to young people aged between 13 and 25. These activities, based on transnational partnerships between the various actors in a project, involve the prior training of supervisory staff and the active participation of young people, to allow them to discover and become aware of different social and cultural realities. Activities to enhance the participation of young people in the projects, particularly those intended to help them at a linguistic and intercultural level, may be eligible for funding. As long as adequate national management structures are created in the neighbouring countries, individual or group initiatives at local, regional or national level in these countries can be supported where they are carried out in conjunction with similar initiatives in countries participating in the Programme. These are activities designed by the young people themselves, in which they are the key players. In principle, the activity is for young people aged between 18 and 30, although certain initiatives may admit young people from age 16, as long as appropriate supervision is provided. This measure supports activities designed to network and enhance the capacity of NGOs in the field of youth, recognising the important role that they can play in the development of civil society in the neighbouring countries. It covers the training of those active in youth work and youth organisations, and exchanges of experience, expertise and good practices between them. It supports activities which may lead to the establishment of long-lasting, high quality projects and partnerships. This measure also supports projects to stimulate innovation and quality, aiming at introducing, implementing and promoting innovative approaches in the youth field. Financial support may be awarded to information activities for young people and those active in youth work and youth organisations. This measure also supports activities promoting cooperation in the field of youth with the neighbouring countries, e.g. promoting cooperation and the exchange of ideas and good practices in the field of youth, as well as other promotion and dissemination measures regarding the results of the projects and activities supported in the countries concerned in the field of youth. 3.2. Cooperation with other countries This measure supports cooperation activities in the field of youth, in particular the exchange of good practices with the other partner countries. It encourages exchanges between and the training of those active in youth work and youth organisations, and the development of partnerships and networks of youth organisations. Multilateral and bilateral exchanges of young people between these countries and the participating countries may be implemented on a thematic basis. Funding is awarded to activities that demonstrate their potential multiplier effect. In the context of cooperation with industrialised countries, this measure funds only European beneficiaries of projects. Action 4  Youth support systems The aim of this action is to develop the quality of youth support structures, to support the role of those active in youth work and youth organisations, to develop the quality of the Programme and promote the civil participation of young people at European level by supporting bodies active at European level in the field of youth. 4.1. Support for bodies active at European level in the field of youth This measure supports the operation of NGOs active at European level in the field of youth that pursue a goal of general European interest. Their activities must contribute to young people's participation in public life and society and the development and implementation of European cooperation activities in the field of youth in the broad sense.  it must have been legally established for at least one year,  it must be non-profit-making,  it must be established in one of the participating countries, in accordance with Article 5(1), or in one of certain eastern European countries (i.e. Belarus, Moldova, Russian Federation, Ukraine),  it must operate at European level, alone or in coordination with other associations, and its structure and activities must cover at least eight participating countries; it may be a European network representing bodies active in the field of youth,  its activities must be in accordance with the principles underlying the Community activity in the field of youth,  it may be a body whose activities are solely for the benefit of young people or a body with wider aims, some of the activities of which are for the benefit of young people,  it must involve the young people in managing the activities conducted for their benefit. Beneficiaries are selected on the basis of calls for proposals. Multiannual partnership framework agreements may be concluded with the bodies selected. However, such framework agreements do not exclude the possibility of launching annual calls for proposals for additional beneficiaries.  representing the views and interests of young people in their diversity at European level,  youth exchanges and voluntary services,  non-formal and informal learning and youth activity programmes,  promoting intercultural learning and understanding,  debates on European issues, the policies of the EU or youth policies,  dissemination of information on Community action,  actions promoting young people's participation and initiative. Under this measure, the only costs to be taken into account in determining the operating grant are those necessary for the proper conduct of the normal activities of the body selected, in particular personnel costs, overheads (rental and property charges, equipment, office supplies, telecommunications, postal charges, etc.), costs of internal meetings, and publications, information and dissemination costs. The grant is awarded with due respect for the body's independence in the selection of its members and its autonomy in the detailed definition of its activities. At least 20 % of the budgets of the bodies concerned must be covered by non-Community sources. 4.2. Support for the European Youth Forum  the Forum's independence in the selection of its members, ensuring the broadest possible representation of different kinds of youth organisations,  its autonomy in the detailed specification of its activities,  the broadest possible involvement in the Forum's activities of non-member youth organisations and young people who do not belong to organisations,  the active contribution by the Forum to the political processes relevant to youth at European level, in particular by responding to the European institutions when they consult civil society and explaining the positions adopted by these institutions to its members. The eligible expenditure of the Forum comprises operating costs and expenses for carrying out its actions. In view of the need to ensure the continuity of the Forum, the Programme resources shall be allocated in accordance with the following guideline: the annual resources allocated to the Forum shall not be less than EUR 2 million. Grants may be awarded to the Forum upon receipt of an appropriate work plan and budget. Grants may be awarded on an annual basis or on a renewable basis within a framework partnership agreement with the Commission. At least 20 % of the Forum's budget must be covered by non-Community sources.  representing youth organisations vis-Ã -vis the EU,  coordinating the positions of its members vis-Ã -vis the EU,  relaying information on youth vis-Ã -vis the European institutions,  relaying information from the EU to the national youth councils and non-governmental organisations,  promoting and preparing the participation of young people in democratic life,  contributing to the new cooperation framework in the youth field established at the level of the EU,  contributing to the development of youth policies, youth work and educational opportunities, and to relaying information concerning young people and developing representative structures for young people throughout Europe,  engaging in discussion and reflection on youth in Europe and in other parts of the world and on the Community's action for young people. 4.3. Training and networking of those active in youth work and youth organisations This measure supports the training of those active in youth work and youth organisations in this field, in particular project leaders, youth advisers and supervisors in these projects. It also supports the exchange of experiences, expertise and good practices between those active in youth work and youth organisations, as well as activities which may lead to the establishment of long-lasting, high quality projects, partnerships and networks. This may, for instance involve job shadowing. Particular attention is to be paid to activities fostering the participation of those young people who find it most difficult to participate in Community actions. 4.4. Projects encouraging innovation and quality This measure supports projects aimed at introducing, implementing and promoting innovative approaches in the youth field. These innovative aspects may relate to the content and objectives, in line with the development of the European cooperation framework in the youth field, the involvement of partners from different backgrounds or the dissemination of information. 4.5. Information activities for young people and those active in youth work and youth organisations This measure supports information and communication targeting young people by improving their access to relevant information and communication services in order to increase their participation in public life and facilitate the realisation of their potential as active, responsible citizens. To this end, support is given to activities at European and national level which improve young people's access to information and communication services and increase the provision of quality information and the participation of young people in the preparation and dissemination of information. This measure contributes, for example, to the development of European, national, regional and local youth portals for the dissemination of specific information for young people through all kinds of information channels, particularly those most frequently used by young people. It can also support measures which promote the involvement by young people in the preparation and dissemination of understandable, user-friendly and targeted information products and advice, so as to improve the quality of the information and access for all young people. All publications shall respect equality and diversity. 4.6. Partnerships This measure is for the funding of partnerships with regional or local bodies, in order to develop over the long-term projects which combine various measures in the Programme. The funding focuses on projects and coordination activities. 4.7. Support for the structures of the Programme This measure funds the structures provided for in Article 8(2), in particular the National Agencies. The measure also provides funding for assimilated bodies, such as the national coordinators, the resource centres, the EURODESK network, the Euro-Mediterranean Youth Platform and the associations of young European volunteers, acting as implementation bodies at national level, in full compliance with Article 54(2)(c) and (3) of Regulation (EC, Euratom) No 1605/2002. 4.8. Adding to the value of the Programme The Commission may organise seminars, colloquia or meetings to facilitate the implementation of the Programme and undertake appropriate information, publication and dissemination actions as well as Programme monitoring and evaluation. These activities may be financed by means of grants, purchased by means of procurement procedures or organised and funded directly by the Commission. Action 5  Support for European cooperation in the youth field The aim of this action is to promote European cooperation in youth field. 5.1. Meetings of young people and those responsible for youth policy This measure supports cooperation, seminars and structured dialogue between young people, those active in youth work and youth organisations and those responsible for youth policy. The activities include, in particular, promoting cooperation and the exchange of ideas and good practices in the field of youth, conferences organised by the EU Presidencies and other measures to exploit and disseminate the results of the projects and the results of the Community's activities in the field of youth. This measure covers European Youth Week, which might include events in the Member States and at European level on the work of the European institutions, dialogue between European decision makers and young people, and recognition for the high quality projects promoted by the Programme. This measure may, in particular, support the aims being pursued through the Open Method of Coordination in the youth field and the European Pact for Youth, as well as cooperation between national and international youth voluntary actvities. 5.2. Support for activities to bring about better understanding and knowledge of the field of youth This measure supports specific projects for the identification of existing knowledge relating to the priorities for the field of youth established under the open method of coordination and projects intended to complement and update them or facilitate access to them. It is also designed to support the development of methods for analysing and comparing the results of studies and guaranteeing their quality. The Programme may also support the networking of the various actors in the youth field. 5.3. Cooperation with international organisations This action can be used to support the EU's cooperation with international organisations working in the youth field, in particular the Council of Europe, the United Nations or its specialised institutions. INFORMATION In order to present examples of good practices and model projects, a database shall be developed containing information about existing ideas concerning youth activities at European level. A guide explaining the objectives, rules and procedures of the Programme in particular explaining the legal rights and obligations when accepting a grant must be made available by the Commission. MANAGEMENT OF THE PROGRAMME Minimum allocations Subject to Article 13, the minimum amounts to be allocated to the actions shall be, in relation to the financial envelope set out in that Article: Action 1: Youth for Europe 30 % Action 2: European Voluntary Service 23 % Action 3: Youth in the World 6 % Action 4: Youth support systems 15 % Action 5: Support for European cooperation in the youth field 4 % The Programme budget may also cover expenditure associated with the preparation, follow-up, monitoring, auditing and evaluation activities directly necessary for the management of the Programme and the realisation of its objectives, in particular studies, meetings, information and publication activities, expenditure associated with the IT networks for the exchange of information and any other administrative and technical support expenditure on which the Commission may decide for the management of the Programme. CHECKS AND AUDITS A system of spot checks has been created for projects selected in accordance with the procedure referred to in Article 14(3) of this Decision. Grant beneficiaries must keep for the Commission supporting documents for all expenditure for a period of five years from the date of the last payment. They must ensure that, where applicable, supporting documents in the possession of partners or members be made available to the Commission. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. These audits may be carried out throughout the lifetime of the contract and for a period of five years from the date of payment of the balance of the grant. Where appropriate, the audit findings may lead the Commission to seek recovery of sums paid. Commission staff and outside persons authorised by the Commission must be granted appropriate access to the offices of the beneficiary and to all the information, including information in electronic format, needed in order to conduct such audits. The Court of Auditors and the European Anti-Fraud Office (OLAF) must enjoy the same rights, especially of access, as the Commission. The Commission's decisions taken under Article 10, the contracts with the national agencies, the agreements with the participating third countries and the associated contracts and agreements must provide, in particular, for the Commission or its authorised representative, OLAF and the Court of Auditors to undertake inspections and financial audits, in situ if necessary. The national agencies or, if necessary, the grant beneficiaries may be inspected. The Commission may also undertake in situ inspections pursuant to Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (1). For the Community actions referred to in this Decision, the term irregularity referred to in Article 1(2) of Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (2) shall mean any infringement of a provision of Community law or any non-performance of a contractual obligation resulting from an act or omission by a party, which has, or would have, because of an unjustified item of expenditure, the effect of prejudicing the general budget of the European Union or budgets managed by the Communities. (1) OJ L 292, 15.11.1996, p. 2. (2) OJ L 312, 23.12.1995, p. 1.